Title: To Thomas Jefferson from George Rice, 14 February 1781
From: Rice, George
To: Jefferson, Thomas


Richmond, 14 Feb. 1781. The distress of the quartermaster’s department at Albemarle Barracks, where Rice has acted as assistant since its establishment, has become so great for want of money “that I think it my duty as a publick officer to lay a plain and full state of the matter before your Excellency.” The lack of money has involved Rice in a load of debts that he has been unable to pay, and his creditors “have  thereby suffered one hundred ⅌ Cent in the depreciation of our money by such delay of payment. Notwithstanding this Circumstance, I do assert and an Inspection of the Accounts will prove it, that the people have Supply’d Provisions, Waggonage and Forage at a Cheaper rate than they have been procured in any other part of this Commonwealth.” Rice furnishes comparative figures. “Upon the late Emission of money all Publick Creditors expected to have their old debts paid off so as to be prepared for the Collectors in the Gathering of Taxes. Their disappointment in this expectation has raised a violent clamour against me in particular and the Justice of the Publick in General, and now haveing occasion to ask their immediate assistance I must expect only to be answered with upbraidings‥‥ If the old debts could be fully paid up a Credit might be again obtained, but whilst those remain largely in Arrear the Creditors minds from the want of their money is kept in perpetual irritation and seeing Sums paid for Articles at the moment Supplied and costing double and Treble the rate for which they furnish’d of the same Kind increases their ill temper and occasions a backwardness even in those who are the most disposed to promote the Welfare and interest of their Country.” Encloses an estimate of the sum due his department, namely £360,000; if the treasury cannot furnish an advance now, an authoritative promise of early payment “would quiet the most Clamourous and Enable me to give much more effectual Aid to the publick wants than what I otherwise can possibly do.” Rice sets out this evening for the Barracks and will gladly bear any commands to that post.
